Defendant was convicted of selling intoxicating liquor for beverage purposes, and was sentenced to serve 45 days in jail, to pay a fine of $150, and, in default of the payment of the fine, to be imprisoned in the parish jail for 90 days additional. The only bill reserved by him was one to the overruling of a motion for a new trial, based on the ground that the court erred by convicting him on the evidence of a witness unworthy of belief.
The offense for which defendant was convicted is a misdemeanor punishable by fine and imprisonment in the parish jail. Section 3 of Act 39, Extra Session of 1921. Where the penalty that may be imposed is merely a fine or imprisonment in the parish jail, or both, it is the sentence actually imposed that is determinative of our appellate jurisdiction, and to vest us with jurisdiction, where it is dependent on the sentence actually imposed, the sentence must be a fine exceeding $300 or imprisonment in the parish jail exceeding six months. Const. 1921, art. 7, § 10; State v. Roy, 152 La. 933, 94 So. 703. It is obvious that neither a fine exceeding $300 nor imprisonment exceeding six months in jail was imposed on defendant.
Hence, we have no jurisdiction of the appeal in this case. We therefore dismiss the appeal, and do so, which it is our duty to do, ex proprio motu.
  The appeal herein is dismissed. *Page 872